Citation Nr: 1619230	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to March 1974, including in Thailand between June 1971 and June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Minneapolis, Minnesota, which denied, in pertinent part, the Veteran's claims of service connection for coronary artery disease and for erectile dysfunction, each including as due to in-service herbicide exposure.  The Veteran disagreed with this decision in December 2012.  He perfected a timely appeal in February 2013.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for erectile dysfunction, including as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows only that the Veteran served in the U.S. Air Force and was assigned to Korat Royal Thai Air Force Base, Thailand, from June 1971 to June 1972; thus, his in-service herbicide exposure cannot be presumed.

2.  The record evidence shows that the Veteran's military occupational specialty (MOS) was automatic flight control systems specialist.

3.  The record evidence persuasively suggests that, given his duties as a U.S. Air Force automatic flight control systems specialist responsible for aircraft systems maintenance, the Veteran worked near the base perimeter at Korat Royal Thai Air Force Base, which is one of the facilities where herbicides were sprayed in Thailand.

4.  The Veteran's lay statements regarding in-service herbicide exposure while working on the flight line and living in quarters located near the base perimeter at Korat Royal Thai Air Force Base are considered credible because they are consistent with the facts and circumstances of his active service.

5.  The record evidence shows that the Veteran was diagnosed as having coronary artery disease following a private hospitalization in October 2009.


CONCLUSION OF LAW

Coronary artery disease was incurred in active service as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for coronary artery disease, including as due to in-service herbicide exposure, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Coronary Artery Disease

The Veteran contends that he incurred coronary artery disease during active service or, alternatively, his current coronary artery disease is related to service.  He specifically contends that he was exposed to herbicides (Agent Orange) while working on the flight line and living near the base perimeter at Korat Royal Thai Air Force Base (RTAFB) between June 1971 and June 1972 and such exposure caused or contributed to his coronary artery disease.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Coronary artery disease is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for coronary artery disease as due to in-service herbicide exposure.  The Veteran contends that he was exposed to herbicides while living and working near the flight line at Korat Royal Thai Air Force Base (RTAFB) in Thailand from June 1971 to June 1972 and this in-service herbicide exposure caused or contributed to his coronary artery disease.  The Board agrees.  With respect to the Veteran's assertion that he was exposed to herbicides while on active service in Thailand, the evidence does not suggest, nor does the Veteran contend, that he actually had in-country duty in Vietnam.  Because the Veteran's available service personnel records do not show that he had in-country duty in Vietnam, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Board is not bound by the provisions of the M21-1, it is noted that, under M21-1, Part IV, Subpart ii, 1.H.5.b, herbicide exposure in Thailand will be conceded by VA only where a Veteran served at a specific Royal Thai Air Force Base (RTAFB) and served as a U.S. Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1, Part IV, Subpart ii, 1.H.5.b (emphasis added).  A copy of VA Compensation Service's "Memorandum For The Record" concerning herbicide use in Thailand was placed in the Veteran's claims file pursuant to M21-1MR, Part IV, Subpart ii, 2.C.10.r.  See M21-1MR, Part IV, Subpart ii, 2.C.10.r.  

The Board acknowledges that the Veteran's available service personnel records and service treatment records indicate that he served at Korat RTAFB in Thailand from June 1971 to June 1972.  The Board also acknowledges that Korat RTAFB is one of the locations where herbicides were used in Thailand during the Vietnam Era.  See M21-1, Part IV, Subpart ii, 1.H.5.b.  A review of the Veteran's available service personnel records indicates that his MOS was automatic flight control systems specialist.  The Veteran also submitted evidence that he obtained from the Internet showing official U.S. Air Force maps of the flight line, base housing, and the base perimeter at Korat RTAFB in the 1960's and 1970's.  A review of these official U.S. Air Force maps of this facility persuasively suggests that both the flight line and enlisted housing were located within 500 yards of the base perimeter at Korat RTAFB while the Veteran was assigned to this facility.  Given his duties as a U.S. Air Force automatic flight control systems specialist responsible for aircraft systems maintenance while assigned to Korat RTAFB, the Board finds it reasonable to infer that the Veteran lived and worked near the base perimeter at Korat RTAFB.  Because this location was one of the facilities where herbicides were sprayed in Thailand, his alleged in-service herbicide exposure while on active service in Thailand is conceded.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

In addition to conceding that the Veteran was exposed to herbicides during active service, and recognizing that coronary artery disease is among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, the record evidence also shows that he experiences current coronary artery disease.  See 38 C.F.R. §§ 3.307, 3.309.  The post-service evidence shows that the Veteran was hospitalized at a private facility in September 2009 following complaints of chest discomfort for 3 weeks.  A cardiac stress test showed moderate to severe ischemia "in the mid to distal anterior wall and apex involving 23% of the myocardium."  Coronary angiography showed 90% stenosis in the left anterior descending artery.  A stent was placed surgically in the left anterior descending artery.  His chest discomfort resolved after the stent was placed.  The discharge diagnoses included coronary artery disease.  He was discharged home.

The Veteran contends that his in-service herbicide exposure while living and working in close proximity to the base perimeter at Korat RTAFB between June 1971 and June 1972 caused or contributed to his current coronary artery disease.  The Board has conceded that the Veteran was exposed to herbicides in Thailand.  The record evidence also shows that he currently is diagnosed as having coronary artery disease, which is one of the diseases recognized as being associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for coronary artery disease as due to in-service herbicide exposure is warranted.


ORDER

Entitlement to service connection for coronary artery disease as due to in-service herbicide exposure is granted.


REMAND

The Veteran also contends that he incurred erectile dysfunction during active service or, alternatively, his current erectile dysfunction is related to active service.  As with his coronary artery disease, the Veteran specifically contends that his in-service herbicide exposure while assigned to Korat RTAFB in Thailand from June 1971 to June 1972 caused or contributed to his current erectile dysfunction.  The Board notes in this regard that, although it has conceded the Veteran's in-service herbicide exposure while assigned to Korat RTAFB in Thailand from June 1971 to June 1972, erectile dysfunction is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nevertheless, having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.    

Although service connection for erectile dysfunction is not warranted on a presumptive basis due to the Veteran's conceded in-service herbicide exposure, the Board notes that the record evidence does not address the Veteran's contention that his erectile dysfunction is related directly to active service, including as due to in-service herbicide exposure.  See Combee, 34 F.3d at 1039, and Brock, 10 Vet. App. at 155.  For example, although the Veteran's post-service private treatment records document ongoing treatment for erectile dysfunction, there is no medical opinion addressing the contended etiological nexus between this disability and active service.  To date, the AOJ has not scheduled the Veteran for appropriate examination to determine the nature and etiology of his erectile dysfunction.  The Board observes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his erectile dysfunction on a direct service connection basis.  See also 38 C.F.R. §§ 3.303, 3.304. 

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for erectile dysfunction since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction is related to active service or any incident of service, including as due to in-service herbicide exposure.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


